DETAILED ACTION
	The amendment filed 7/26/2021 is acknowledged and has been entered.  
Claims 17-24, 32-41 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and species (iv) and (xiv) in the reply filed on 7/26/2021 is acknowledged.
Claims 17-24, 32-41 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 20, 32-33, 34, 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030220273 (hereafter “Bennett”).
Claim 17 is drawn to a method for treating a disease or condition associated with a gain-of-function mutation in KCNT1 in a subject, comprising administering to the subject an antisense oligonucleotide comprising a sequence of nucleobases that is complementary to a target region in KCNT1.  It is noted that the claim does not require that the subject has a disease or condition associated with a gain-of-function mutation in KCNT1.  As such, the only active method step is administering to a subject an antisense oligonucleotide (ASO) comprising a sequence that is complementary to a target region in KCNT1. 
Bennett teaches administering an ASO that comprises a sequence that is complementary to SEQ ID NO: 1 (KCNT1) to a subject (See abstract, paragraph [0059], sequence alignment 
Regarding claim 32, Bennett teaches an ASO oligonucleotide that is 20 nucleotides in length and is perfectly complementary to 18 nucleotides of SEQ ID NO: 1 (KCNT1).  
Regarding claim 33, since the ASO meets the structural limitations of the claims, it would necessarily possess all of the same attributes, including the ability to hybridize to the pre-mRNA and/or mRNA of KCNT1.
It is noted that claim 34 is drawn to the method of claim 17, wherein the target region is within or spans all or a part of an exon, intron, an intron/exon junction, a 3'-untranslated region (UTR), a 5'-UTR, the translation initiation site and/or the translation termination site.  As such, claim 34 indicates that the target region is essentially any part of the KCNT1 mRNA sequence.  Therefore, claim 34 encompasses the region of KCNT1 targeted by Bennett’s ASO.
Regarding claim 38-41, Bennett teaches that the ASO can comprise nucleobase and backbone modifications including 2’-O-methoxy-ethyl (MOE) modified sugars and a backbone comprising phosphorothioates, and teaches that eth ASO can be a chimeric (gapmer) oligonucleotide (e.g., see claims 1-9, [0042], [0048], [0056]).  It is noted that gapmer (chimeric) ASOs support RNAse H cleavage, as acknowledged in the instant specification (see [0035]).
 Therefore, Bennett anticipates the instant claims.

SEQUENCE ALIGNMENT INFORMATION:

DT   22-APR-2004  (first entry)
XX
DE   Human phosphodiesterase 4D antisense oligonucleotide #7.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  b
FT                   /mod_base= OTHER
FT                   /note= "OTHER= Phosphorothioate backbone. All cytidines 
FT                   are 5-methylcytidines"
FT   modified_base   1..5
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER= 2'-O-Methoxyethyl (2'-MOE) nucleotides"
FT   modified_base   15..20
FT                   /*tag=  c
FT                   /mod_base= OTHER
FT                   /note= "OTHER= 2'-O-Methoxyethyl (2'-MOE) nucleotides"
XX
CC PN   US2003220273-A1.
XX
CC PD   27-NOV-2003.
XX
CC PF   15-MAY-2002; 2002US-00146860.
XX
PR   15-MAY-2002; 2002US-00146860.
XX
CC PA   (ISIS-) ISIS PHARM INC.
XX
CC PI   Bennett CF,  Dobie KW,  Roach MP;
XX
DR   WPI; 2004-060214/06.
XX
CC PT   New antisense compounds targeted to nucleic acid molecules encoding 
CC PT   phosphodiesterase 4D, useful for treating diseases associated with 
CC PT   expression of phosphodiesterase 4D, e.g. cancer, cardiovascular disease 
CC PT   or inflammation.
XX
CC PS   Example 15; SEQ ID NO 27; 72pp; English.
XX
SQ   Sequence 20 BP; 5 A; 7 C; 6 G; 2 T; 0 U; 0 Other;

  Length 20;
  Score over Length       87.0%;
  Best Local Similarity   94.7%;
  Matches   18;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy            GGTCCCAGGGCTGAGCCTT     (SEQ ID NO: 1)
              ||||||||||||| |||||
Db         20 GGTCCCAGGGCTGTGCCTT 2   (Bennett’s ASO SEQ ID NO: 27)



Claims 17-18, 32-34, 36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010/051534 (hereafter “Christiano”).

Regarding claim 32, Christiano teaches an ASO and siRNA comprising an antisense strand that is 19 nucleotides in length and is complementary to 16 nucleotides of SEQ ID NO: 1 (KCNT1) (See sequence alignment).  
Regarding claim 33, since the ASO meets the structural limitations of the claims, it would necessarily possess all of the same attributes, including the ability to hybridize to the pre-mRNA and/or mRNA of KCNT1.
As indicated above claim 34 indicates that the target region is essentially any part of the KCNT1 mRNA sequence.  Therefore, claim 34 encompasses the region of KCNT1 targeted by Christiano’s siRNA.
Claim 36 indicates that the target region spans a nucleotide from a group that includes nucleotide 53882.  Christiano teaches an siRNA that is spans nucleotide 53882 of SEQ ID NO: 1. Specifically, nucleotides 53830-53995 of SEQ ID NO: 1 was searched, and it was discovered that Christiano teaches an siRNA that targets nucleotides 40-57 within nucleotides 53830-53995 
Regarding claim 38, Christiano teaches that the siRNA can comprise modifications that make the siRNA resistant to nuclease digestion, or one or more nucleotides can be substituted with deoxynucleotides which constitute a modification of the ribose sugar of RNA (see [00154]).
	Therefore, Christiano anticipates the instant claims.
SEQUENCE ALIGNMENT INFORMATION:

DT   08-JUL-2010  (first entry)
XX
DE   Human APCDD1 gene targeted antisense siRNA SEQ:1128.
XX
OS   Homo sapiens.
XX
CC PN   WO2010051534-A2.
XX
CC PD   06-MAY-2010.
XX
CC PF   02-NOV-2009; 2009WO-US062970.
XX
PR   31-OCT-2008; 2008US-0110029P.
XX
CC PA   (UYCO ) UNIV COLUMBIA NEW YORK.
XX
CC PI   Christiano AM;
XX
DR   WPI; 2010-E91840/32.
XX
CC PT   Controlling hair growth in a subject comprises administering an 
CC PT   adenomatosis polyposis coli down-regulated 1 (APCDD1) gene modulating 
CC PT   compound.
XX
CC PS   Claim 14; SEQ ID NO 1128; 228pp; English.
XX
CC   The invention relates to a novel method for controlling hair growth in a 
CC   subject by administering an adenomatosis polyposis coli down-regulated 1 
CC   (APCDD1) gene modulating compound. The present sequence is a siRNA used in the 
CC   invention to inhibit the expression of human APCDD1 gene.
XX
SQ   Sequence 19 BP; 0 A; 12 C; 6 G; 1 T; 0 U; 0 Other;
  Length 19;
  Score over Length       77.9%;
  Best Local Similarity   88.9%;
  Matches   16;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy         40 GCGCGGCCGGGCGCGGGG 57 (SEQ ID NO: 1)
              ||| |||||||||||| |
Db         18 GCGGGGCCGGGCGCGGAG 1  (Christiano’s antisense strand)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24, 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
To satisfy the written description requirement, MPEP §2163 states, in part “…a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”   Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., 
The claims are drawn to a mod of treatment wherein an ASO comprising a sequence of nucleobases that is complementary to a target region in KCNT1 (see claim 1).  In the broadest embodiments, the claims encompass using any ASO oligonucleotide that has a sequence complementary to any target region in KCNT1, regardless of size or amount of complementary nucleotides between the ASO and target sequence.  SEQ ID NO: 1 (KCNT1) is 97963 nucleotides in length.  Accordingly, the claims encompass a vast number of different antisense oligonucleotides.
The application discloses two specific ASOs, identified as LNA 5 (SEQ ID NO: 4) and LNA 6 (SEQ ID NO: 5), which inhibit KCNT1 expression about 25-20% compared to untreated controls (see Figure 1).  It is noted that the prior art clearly indicates that, in general, significant variability exists with regard to the functionality of individual inhibitory RNAs targeting the same gene.  For example, Harborth et al. (2001) J. Cell Science 114:4557-4565, in a study of siRNA mediated knockdown of different genes in cultured mammalian cells, state (page 4563) that, “For vimentin and T antigen we found that the first RNA duplex tested was ineffective, yet already the second duplex directed against a different region of the target resulted in gene silencing.”  “Inspection of the sequences of the ineffective siRNA duplexes did not reveal any unusual feature.” “Currently we do not know whether the occasional ineffectiveness of an RNAi duplex arises from a local secondary structure of the mRNA, protection of the mRNA by a binding protein, or an as yet unidentified feature in the sequence of the duplex.”  Similarly, Nucleic Acids Res. 30:1757–1766 tested several siRNAs corresponding to different target sequences in human coagulation trigger tissue factor (hTF) for their ability to induce silencing of the hTF gene.  Of the several siRNAs synthesized and tested only a few produced significant reduction in expression of hTF, suggesting that accessible siRNA target sites may be rare in some human mRNAs.  Moreover, siRNAs targeting different sites in hTF demonstrated dramatic differences in silencing potency.  Holen et al. concluded that the factors determining the differences in siRNA efficiency remain unclear and that susceptible RNAi target sites in some genes may be rare. Although Harborth and Holen are directed to siRNAs, the same issues (e.g., local secondary structure of the mRNA, protection of the mRNA by a binding protein, etc.), are applicable to antisense oligonucleotides as well.
Accordingly, the limited disclosure of the specification in view of the vast genus of ASO molecules encompassed by the claims does not adequately describe the entire genus of ASO molecules encompassed by the claims
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  

“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court 
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
The specification provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus (i.e., those that would inhibit KCNT1 expression) from the non-functional members without empirical determination.  Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional inhibitory oligonucleotides that is required to practice any of the claimed methods.
It is noted that the specification does disclose two specific ASO encompassed by the claims: LNA 5 and LNA 6, and limiting the claims to either of these two ASOs, or both, would obviate this rejection.

Claims 17-24, 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease of condition associated with a gain-of-function mutation in KCNT1 in a subject in need thereof, does not reasonably provide enablement for a method of treating a disease of condition 
It should be made clear that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.  Although a working example is not required to enable an invention, the skilled artisan must be able to practice the claimed invention without undue experimentation. See also, MPEP §2164.02, which states in part: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. 
In this case, the claims explicitly encompass preventing any disease or disorder associated with any gain-of-function mutation in KCNT1 in a subject.  Looking to the prior art for guidance, a search of the prior art did not identify any methods which utilized any inhibitor of KCNT1(let alone any ASO) which could effectively prevent any gain-of-function mutation in de novo experimentation without a guarantee of success, and further considering that any positive results (i.e., successful prevention of disease/disorder in a subject) would amount to a significant advancement in the state of the art, the additional experimentation required is considered undue.
Furthermore, in In re Vaeck, 947 F.2d 488,495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. Such is the case here where there is a relatively incomplete understanding in the biotechnological field involved, as described above, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims.  
Therefore, it is appropriate to reject the claims under 35 USC 112(a) for not being enabled to their full scope.  It is noted that amending the claims to, for example, a method of treating a disease or disorder associated with a gain-of-function mutation in KCNT1 in a subject in need thereof (i.e., remove “prevention” from the claims), would obviate this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635